Citation Nr: 1147219	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected low back disability has been manifested by limitation of motion, pain, and fatigue, without objective evidence of ankylosis and no neurological findings.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for service-connected low back disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In April 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his low back claim and its duty to assist him in substantiating his claim under the VCAA.  A similar letter was sent to him in June 2008 with regard to his low back disability.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The April 2008 and June 2008 letters also describes how VA determines disability ratings and effective dates per Dingess.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and treatment records from the VA Central Texas Health Care System.

VA examinations with respect to the issue on appeal were obtained in April 2008 and January 2010.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Applicable Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based, as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30   (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Legal Analysis

A.  Schedular Rating

The Veteran asserts that an evaluation in excess of 40 percent is warranted for his service-connected low back disability.  At the outset, the Board notes that the Veteran's claim for an increased evaluation for his service-connected low back disability was received at the RO on March 31, 2008.  Therefore, the rating period for consideration on appeal begins March 31, 2007, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. §3.400(o)(2) (2011).

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71, Diagnostic Code 5242 (degenerative arthritis of the spine) (2011).  Under the General Rating Formula for spinal disabilities, a 10 percent rating will be will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

In this case, the competent clinical evidence of record is against an evaluation in excess of 40 percent for the orthopedic manifestations of the service-connected low back disability based on the general rating formula for disease or injury of the spine because the evidence of record does not show that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine.  Indeed, although the examiners from the Veteran's April 2008 and January 2010 VA examination reports noted that he experienced limitation of motion in his back, they also specifically indicated that there was no fixed deformity (ankylosis) of his thoracolumbar spine.   Therefore, in the absence of any evidence to contrary, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5242 at any time during the period on appeal.

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  In this case, however, the record does not demonstrate that the Veteran experiences any neurological abnormalities as a result of his service-connected low back disability.  Indeed, the examiner from the Veteran's April 2008 VA examination reported that no objective sensory deficit or muscular atrophy was noted.  On examination of his reflexes, the Veteran's knee jerk was 2+ and his ankle jerk was 1+ and equal bilaterally.  His rectal examination showed that he had normal volitional control and his Lasegue's sign was 0-80 degrees bilaterally.  Further, the January 2010 VA examination report shows that the Veteran reported that he did not have any numbness, paresthesia, or incontinence of the bowel or bladder.

The Board notes that the musculoskeletal nature of the disability requires consideration of additional functional limitation due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Here, the record reflects that the Veteran experiences pain as a result of his low back disability.  Moreover, in the May 2008 VA examination report, the examiner noted that with respect to additional limitation of joint function, the Veteran's forward flexion was limited by 60 degrees, extension was limited by 25 degrees, bilateral lateral flexions were limited by 20 degrees, and bilateral lateral rotations were limited by 20 degrees from the normal range of motion due to the pain and fatigue with repeat movements times 3.  However, the Board notes that even with consideration under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, that any pain and fatigue the Veteran experiences has already been fully contemplated in the presently assigned 40 percent rating, and that there has been no demonstration, by competent clinical evidence, of additional functional impairment to allow for assignment of a higher disability rating.  

The Board has also considered the Veteran's statements that his disability is worse than the 40 percent rating that he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent back pain and fatigue.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify a specific level of disability to his low back according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's low disability has been provided by the medical personnel who have examined him during the current appeal period.  In addition, the medical findings (as provided in the May 2008 and January 2010 VA examination reports) directly address the criteria under which the Veteran's low back disability is evaluated.

Therefore, based on the medical evidence of record, the Board concludes that the evidence is against a rating in excess of 40 percent for the Veteran's low back disability at any time during the appeal period.  Consequently, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent at any time during the rating period prior on appeal.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

B.  Extraschedular Consideration

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.  38 C.F.R. § 3.321 (2011).


ORDER

Entitlement to an evaluation in excess of 40 percent for service-connected low back disability is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


